UNITED STATES DISTRICT COURT = 9919 pop | 8 PH 4: 20
WESTERN DISTRICT OF MISSOURI nt
William L. Fambrough
Plaintiff,
VS.

Case No.: 4:19-cv-00292-DGK

Uber Technologies Inc

Defendant.

MOTION FOR EMERGENCY INJUNCTIVE RELIEF

 

COMES NOW Plaintiff William Fambrough (hereafter referred to as “Plaintiff’) and
moves this Honorable Court to grant emergency injunctive relief from the actions of the
Defendant, Uber Technologies Inc, (hereafter referred to as “Defendant”), and in support states

and alleges as follows:

 

FACTUAL BACKGROUND
I. For more than two (2) years Plaintiff and Defendant conducted business under
Defendant’s rules of conduct.
z One of the Defendant’s requirements was to verify that Plaintiff was the operator

who transported Defendant’s clients by requesting Plaintiff provide a selfie.

3. Plaintiff provided Defendant verification other than selfie. Defendant’s app is bias
against people of color and will reject verification of people of color during low light situations.
4. For over two (2) years, Defendant was satisfied with Plaintiff's verification
method. Defendant did not receive any reports or complaints from clients that Plaintiff was not

the operator pictured on Defendants app.
5. On or about April 8, 2019, Defendant deactivated Plaintiff's account access,
stating, Plaintiff did not have authorization to make Airport pickups. Plaintiff disagreed, stating

both the City of Kansas City’s badge approval and the TSA approved KCI Airport’s badge

Case 4:19-cv-00292-DGK Document3 Filed 04/18/19 Page 1 of 4
showing Airport approval. Defendant then stated; they would investigate.

6. April 12, 2019, (4) four days later Defendant stated Plaintiff had breached the
Agreement by impersonating themselves. Additional explanations were that someone* other
than Plaintiff was driving, (*Plaintiff, impersonating Plaintiff driving). That being said,

Defendant permanently canceled Plaintiff's account without the ability to rebut the decision.

Ts Defendant has stated without any evidence or proof that Plaintiff was not the
operator presented to clients on the app. then, without just cause per the contract both Plaintiff
and Defendant agreed to, permanently deactivated Plaintiff's account. Additionally, Defendant
failed and refused to compensate Plaintiff for services rendered prior to said cancellation, as

well as future compensation promised on April 27, 2019.

BASIS FOR EMERGENCY RELIEF

1. Plaintiff's request for immediate action on this Special Injunctive Temporary
Restraining Order is ripe for immediate and emergency disposition.

2 Plaintiff's personal bank account has only $0.80 available (attached). Defendant
left Plaintiff without the ability to receive needed income from Uber’s platform to pay
obligations due, the most pressing include; Amazon store credit, $95.00, due in (2) days on
April 20, 2019; Personal credit card $25.00, due in (4) days on April 22, 2019; the Water bill
$60.82, Walmart store credit $50.00, and American Fami ly Insurance $270.00, due in (7) days
on April 25, 2019; etc.; and ongoing.

3. Defendant offered many different and contradictory reasons for deactivating
Plaintiff's Uber account. All reasons are false. All reasons were presented without any
supporting documentation. Defendant left no options; for affirmative defenses or any recourse.

Deprivation of the Civil Rights of a certain class of Americans’ is at issue.

Case 4:19-cv-00292-DGK Document3 Filed 04/18/19 Page 2 of 4
4. The Defendant will suffer no harm from the enjoined Court action. Any monetary
benefit the Plaintiff might enjoy from this injunction; the Defendant will deduct approximately

30% from the proceeds’ Plaintiff makes, before giving Plaintiff the balance.

CONCLUSION

It is highly unlikely that Defendant has or will have any evidence that Plaintiff was not
the operator using the Uber platform, which was the reason stated for deactivation by the
Defendant. Defendant will not suffer any ill effects from reinstatement of Plaintiff's Uber
account, but deactivation is causing catastrophic harm to Plaintiff's life, health, and wellbeing,
including detrimental effects to Plaintiff's community as a whole. Plaintiff's monetary deficit
created by Defendant, due to deactivation will be very hard to overcome if left in place.
However, Defendant suffers no losses but will gain a valued Uber partner with a 4.98-star rating.

WHEREFORE, Plaintiff prays that the Court swiftly enjoin Defendant from continued
deactivation of Plaintiff's Uber account, that Plaintiff suffer no adverse repercussions over this
action, and Plaintiff requests the Court to expedited discovery to occur before the hearing, and

for such further orders as the Court deems proper in the premises.

 

an sccsessiac

 

William Fambrough - Pro Se

6101 N Belleview Ave

Kansas City, Missouri 64118-3063
Fambrough1954@gmail.com
(816) 471-1717 - Telephone

Case 4:19-cv-00292-DGK Document3 Filed 04/18/19 Page 3 of 4
4/18/2019 Online Banking

Account Activity for: Heather and William Fambrough °** 8495

 

$0.80
Available Balance @

$0.80

Current Balance @

Showing Results for transactions from Apr 12, 2019 - Apr 18, 2019 Clear
Pending @ Vv
There are no pending transactions matching this search.
Posted v
April 2019 w
Apr 16, 2019 “ CHECK IMAGE PRESENTED #2448 $100.00 $0.80
Apr 15, 2019 “ ATM DEPOSIT 110 NW BARRY ROAD M153 $100.00 $100.80

KANSAS CITY MO 00000990

Account Details

Account number:
Show Account number

Bank Routing number:
101000019

https://banking .commercebank.com/CBI/Accounts/Activity/1/

1/1

Case 4:19-cv-00292-DGK Document3 Filed 04/18/19 Page 4 of 4
